      Case 4:18-cv-04425 Document 38 Filed on 11/07/19 in TXSD Page 1 of 6



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MALIBU MEDIA, LLC,                           §
                                             §
Plaintiff,                                   §
                                             §
vs.                                          §               Case. No. 4:18-cv-04425
                                             §
WILLIAM MARTIN                               §
                                             §
Defendant.                                   §

                 DEFENDANT’S RESPONSE TO SHOW CAUSE ORDER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendant William Martin (“Defendant” or “Martin”), and files this

Response to the Show Cause Order dated October 23, 2019 [Doc. 34], and would respectfully

show the Court as follows:

                                                 I.

        1.     Defendant incorporates the statements of fact made in the letter filed with the Court

and served on counsel for Plaintiff on October 28, 2019 [Doc. 35] as if fully stated herein for all

purposes.

        2.     To date, Defendant has been served with no mail, whether by First Class or

Certified Mail, Return Receipt Requested, in connection with this case. Moreover, the Defendant

repeatedly attempted to communicate through teleconference with counsel for the Plaintiff, but

has had little to no success. Finally, Defendant has not received any electronic correspondence

from the Plaintiff regarding discovery or from the Court generally. As a result, Defendant has

missed several hearings and filings which have been exclusively to his detriment. Defendant has

retained the undersigned as counsel in this matter and taken additional corrective steps to redress

the communication gaps.
 Page 1 of 5                        Defendant’s Response to              Case No. 4:18-cv-04425
                                      Show Cause Order
      Case 4:18-cv-04425 Document 38 Filed on 11/07/19 in TXSD Page 2 of 6



                                                 II.

       3.      Following service of the above-styled and numbered cause on or about May14,

2019. Defendant obtained his information regarding matters with the Court through calls with the

clerk of court, having had difficulty reaching Plaintiff’s counsel via telephone.

       4.      Approximately two days prior to the Initial Scheduling Conference, Plaintiff’s

counsel contacted Defendant for the first time, via email, with a proposed joint report to satisfy

Rule 26 of the Federal Rules of Civil Procedure. Defendant then requested a conference with

Plaintiff’s counsel regarding what Defendant perceived as preliminary discovery matters. A true

and correct copy of the June 22, 2019 and June 23, 2019 correspondence between Defendant and

Plaintiff’s counsel is attached hereto as Exhibit A, and incorporated herein by reference for all

purposes.

       5.      Plaintiff attended the Initial Scheduling Conference and cooperated with setting the

docket for this matter. Subsequently, Defendant followed-up on his earlier request for a discovery

conference with Plaintiff’s counsel. Though Defendant requested a conference, either through

teleconference or in person, Plaintiff’s counsel neither responded to the request nor returned

Defendant’s calls.

       6.      Finally, on July 8, 2019, Defendant communicated with Plaintiff’s counsel via

email to conference on discovery, notifying counsel of (1) Defendant’s attempts to reach counsel

via telephone; (2) Defendant’s inability to access court records through Pacer; (3) that Defendant

was requesting initial dates to schedule a deposition of a designated corporate representative of

Plaintiff and of its investigator “IPP”; and (4) to provide an initial list of categories of documents

Defendant would seek in discovery.

       7.      In response, Plaintiff’s counsel did not provide any dates that Plaintiff’s corporate

 Page 2 of 5                         Defendant’s Response to               Case No. 4:18-cv-04425
                                       Show Cause Order
      Case 4:18-cv-04425 Document 38 Filed on 11/07/19 in TXSD Page 3 of 6



representatives would be available, nor did he address Plaintiff’s concerns regarding discovery.

Rather, Plaintiff’s counsel asked Defendant to provide, “additional evidence that may exist that

could exonerate [Defendant],” suggested Defendant hire an attorney, and directed Defendant to

the Rules of Procedure for noticing a deposition. A true and correct copy of Defendant’s July 8,

2019 correspondence and Plaintiff’s counsel’s July 10, 2019 response is attached hereto as Exhibit

B and incorporated herein by reference for all purposes.

          8.    Defendant was never served—whether in conformity with the Federal Rules of

Civil Procedure or otherwise—with any written discovery or motions.

          9.    Defendant never received notice of the Motion to Strike Affirmative Defenses

[Doc. 24] filed on June 25, 2019, the day after the Scheduling Conference Defendant attended.

Neither did Defendant receive a courtesy copy of the Motion to Strike Affirmative Defenses in his

email. As a result, Defendant did not prepare or file a response, and his Affirmative Defenses were

struck.

          10.   According to the letter filed by Plaintiff’s counsel on October 8, 2019 [Doc. 30],

Plaintiff served discovery requests, including Requests for Production, on Defendant on or about

August 1, 2019. Again, Defendant never received these requests. To wit, after being retained, the

undersigned contacted opposing counsel and asked if any return receipt green cards were returned

signed or if counsel could confirm that the certified mail had been delivered. Counsel stated no

green cards were returned signed.

          11.   Defendant did not receive mail correspondence, electronic correspondence, or even

a voicemail from opposing counsel regarding outstanding discovery or any of the hearings set

regarding Plaintiff’s discovery concerns. Moreover, Defendant has no record of any email

correspondence from the Court, though he has since added the clerk’s email address to his safe

 Page 3 of 5                         Defendant’s Response to            Case No. 4:18-cv-04425
                                       Show Cause Order
      Case 4:18-cv-04425 Document 38 Filed on 11/07/19 in TXSD Page 4 of 6



email list.

        12.    Finally, on October 23, 2019, the Defendant received a voicemail from Plaintiff’s

counsel, approximately five minutes prior to the show cause hearing set for that afternoon. This

was the first contact Defendant had with Plaintiff in this case since July 10, 2019.

                                                III.

        13.    On October 25, 2019, as a result of the voicemail, Defendant interviewed the

undersigned regarding retaining BEARD & BARKS PLLC to represent the Defendant in this matter.

In the course of reviewing the ECF record in this case with the undersigned, Defendant learned for

the first time that he had missed several court appearances; his affirmative defenses had been

struck; Plaintiff had attempted to serve him with discovery; and that the October 23, 2019 Show

Cause Order had issued. A notice of appearance was filed with the Court on November 4, 2019

[Doc. 37].

        14.    The lack of communication by Defendant, and his failure to appear at hearings set

by this Court were inadvertent. All discovery issues and concerns could have been prevented

through a meet and confer teleconference. Nevertheless, Defendant has taken the step of hiring

counsel; adding the clerk’s email to his safe-sender email list; contacted his local post office to

notify them of his issue with delivery of his mail; and directed his apartment’s property

management company to try to find the missing correspondence.

        15.    After addressing the issue of missing mail with the post office and property

management company, Defendant received the first two pieces of mail associated with this case

on November 5, 2019: the Court’s October 16, 2019 Order setting the show cause hearing for

October 23, 2019 [Doc. 31], and the Court’s October 23, 2019 Show Cause Order to which this

Response is Directed.

 Page 4 of 5                         Defendant’s Response to             Case No. 4:18-cv-04425
                                       Show Cause Order
      Case 4:18-cv-04425 Document 38 Filed on 11/07/19 in TXSD Page 5 of 6



        WHEREFORE, Defendant William Martin hereby submits the foregoing Response to the

October 23, 2019 Show Cause Order as required by this Court, and respectfully requests that the

Court choose not to strike his pleadings, and for all other relief to which he shows himself justly

entitled.

Date: November 7, 2019                               Respectfully Submitted,

                                                     By: /s/Justen S. Barks___
                                                        Justen S. Barks
                                                        SBN: 24087142
                                                        S. Dist. Tex. Bar No. 2295553
                                                        BEARD & BARKS PLLC
                                                        3000 Weslayan, Suite 335
                                                        P.O. Box 924188
                                                        Houston, Texas 77292
                                                        (832) 317-6761
                                                        jbarks@beardandbarks.com

                                                     ATTORNEY FOR DEFENDANT
                                                     WILLIAM MARTIN


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of this document was served in accordance with the Federal

Rules of civil Procedure and by electronic transmission to all registered ECF users appearing in

the case on November 7, 2019, as follows

Paul S. Beik
BEIK LAW FIRM, PLLC
8100 Washington Ave., Suite 1000
Houston, Texas 77007
(713) 869-6975 (Tel.)
(713) 868-2262 (Fax)
paul@beiklaw.com

ATTORNEY FOR PLAINTIFF
MALIBU MEDIA LLC

                                                       /s/ Justen S. Barks
                                                       Justen S. Barks
 Page 5 of 5                        Defendant’s Response to             Case No. 4:18-cv-04425
                                      Show Cause Order
Case 4:18-cv-04425 Document 38 Filed on 11/07/19 in TXSD Page 6 of 6
